DETAILED ACTION
This action is responsive to the Application filed 08/12/19.
	Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10, 13-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Moyne, USPubN: 2011/0190917 (herein Moyne) in view of Karasawa, USPubN: 2007/0179751 (herein Karasawa), Moslehi et al, USPN: 6,905,578 (herein Moslehi) and Moslehi, USPN: 5,270,222 (herein Moslehi2)
	As per claim 1, Moyne discloses a method to adjust operation of a plasma processing tool, comprising: 
	before preventative maintenance (PM – see Note1) for the plasma processing tool, operating the plasma processing tool to run a process (para 0030) on a first test wafer; and measuring pre-PM operational data (monitoring … process data and metrology data … indication of a need for preventive maintenance – para 0027 – Note1: metrology obtained from respective experiments using separate wafer runs for preventive maintenance determination of which components to replace or maintain reads on pre-maintenance operational data ) associated with the process (Fig. 2) during the operating (first metrology step 210 – para 0031; pre-process metrology – para 0031); and 

	measuring post-operational data (second metrology step 220, post-process metrology – para 0031) associated with the process (Fig. 2) during the operating; 
	applying a prediction model (predicted by the model - para 0027) to the pre-operational data and post-operational data (real time data 36, DOE data 355, model generator 310, 315, model evaluator, Prediction data 365 – Fig. 3; pre-process metrology data, post-process metrology data, model generator, VM predictions generated – para 0040-0041; para 0049-0050; para 0052-0053, 0056) to generate an estimated difference (compares metrology information, generate a new or updated VM model – para 0050; vectors of … variability in an input space to output space, relate variation in the inputs, dimensions of variability, differences that affect … accuracy of … VM model … due to significant inter-chamber differences … models may be validated across chambers … examining … variable contributors to the VM models – para 0042-0043) in a product parameter (Note2: use of validator model and vector variability established from inter-chamber differences and variable contributors to the model evaluator reads on prediction model evaluating input/output variability per effect of vectored models – VM models – para 0045 - to distinguish differences in a manufacturing machine parameters – see para 0026 -  associated with each product or chamber being experimented with vector variability – para 0042-0043), the prediction model being configured (see Note2) to provide an estimate for the product parameter (e.g. chamber pressure, susceptor temperature, RF power, flow reate setting, valve settings … metrology device … thickness measurement, count measurements SEM, wafer 
	adjusting one or more control settings (received fault, classification data …actions … through predicted events … maintenance for a manufacturing machine … automatically adjust … process recipe – para 0032; adaptive VM model … used to adjust … recipe parameters – para 0059; CMMS controller, R2R controller, actions based on feedback … to adjust … performance tracking – para 0033-0034; adaptive VM model, updated VM model, compares metrology information, yield prediction is used …  PLS … adjustment techniques … can be utilized – para 0050) for the plasma processing tool to compensate (adaptation … track processes that drift … FD outputs and metrology … changes over time, models account for such changes, adjusts PLS offsets … adaptive models work well … when drift is … predictable … incremental reformulation – para 0065) for the estimated difference (see above) in the product parameter (see Note2).
	A) Moyne does not explicitly disclose post-process metrology or second wafer operational data as
	operating the plasma processing tool to run the process on a second test wafer and measuring post-PM operational data in terms of operations performed after PM for the plasma processing tool
	Moyne discloses monitoring means and analytics on metrology data geared for adjusting deviations in operation parameters from preestablished values, as indication on need for preventive maintenance (para 0027), using model metric whose value represents a deviation magnitude betweeen metrology as actually measured and predicted statistics thereof, via comparison of values (para 0028) and detection of faults associated with manufacturing process wafer to wafer control and run to run control, via inline metrology and model to predict the metrology (para 0030); hence, use of wafer to wafer runs to reconcile drifts via model updates (adaptive models work well … when drift is … predictable … incremental reformulation – para 0065) entails consolidating different wafer runs due to their mutual metrology deviation through update actions or process variables adjustments associated with assisting preventive maintenance. 
	Use of wafer in-situ sensors to correct deviations from expected results is shown in Moslehi correction to equipmenent state (col. 16, li. 10-42) with implementation of diagnostic loops  for a preventive maintenance scheme (col. 17 li. 19-33) effectuated with a wafer-to-wafer and run-by-run loop approach (col. 5 li. 39-65) where captured variations per lot-to-lot or run-to-run afford analytics by quantitative models on relationships between the physical properties, microstructures and process condition and equipment state as means to optimize control and process recipes (col. 16 li. 43 to col. 17 li. 8) -- the capture using sensors to capture chamber data for pre-process as well as post-process measurements (col. 5, li. 46-65) as part of loop monitoring and control over the equipment and process state.  Hence, looped diagnostics and run-to-run/wafer-to-wafer runs with pre-process capture and post-process capture to implement quantitative analytics or reinforced optimization to alter process recipes entails earlier wafer run and pre-process metrology capture followed with a subsequent wafer ran and post-process metrology capture, both runs being part of optimizing a preventive maintenance scheme. 
	Moslehi2 discloses use of sensors to provide a go/no-go test for a semiconductor/wafer fabrication (see Abstract) in terms of in-situ sensors for capturing real-time chamber data for both pre-process and post-process measurements (col. 6, li. 47-49), the post-process and sensors supporting both diagnosis and prognosis determination (col. 4, li. 3-26), including generating  meet specifications after each process or pre-process entails post-process effect of certifying that real-time information from a next wafer run delayed from a pre-process metrology do meet specifications, the delayed verification thereof being a known practice (*) as mentioned in Karasawa.
	Karasawa discloses tracking of equipment state and monitoring real-time wafer state of a deposition inside the chamber, the state used as feedback to correct deviations per effect of post-process in-situ sensors in accordance to a well-known scenario (para 0004) where initial use of the apparatus before a corrective maintenance is followed by maintenance breakdown approach that determines whether the apparatus satisfies a stable satisfactory operational rate or desired throughput (para 0005); the breakdown mechanism using pre-process devices and post-process devices by a production environment (para 0058) as test apparatuses to improve upon periodical replacement of parts (para 0062) associated with a plant site, such that part replacement under this direct feedback scheme can be more effective, when carried out test over operational state of the apparatus is being made within a shorter time than that forecasted by the original maintenance schedule (para 0091), the part replacement from direct feedback by the operating state data (e.g. post process testing) rendering the periodic preventive maintenance (PM) by the plant much more efficient (para 0093), the update replacement period based thereon replacing the time period for replacement in the database (Fig. 10); hence pre-run operation before a 
	 Therefore, based on Moyne’s use of pre-process metrology and post-process metrology in adaptive models (para 0031,0040) and predictive diagnosis methods, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement wafer-to-wafer runs and adaptive model based on metrology data associated therewith so that a first metrology is associated with a pre-maintenance process as first wafer runs and that a post-process metrology data is associated with operating the wafer/plasma processing tool to process on a second test wafer and measuring post-PM operational data – as in Moslehi2 - in terms of operations performed after PM for the plasma processing tool – based on the pre PM operation and post PM testing in Karasawa, where metrology data associated with respective PM runs include pre-process sensor and post-process sensors as per Moslehi2, or per the loop diagnosis and metrology capture in Moslehi; because
	configuration of means to capture realtime measurement associated with wafer-to-wafer or run-to-run scheme (R2R or W2W) can support metrology analytics respective to each run for assessing process parameters and physical properties correctness or compliancy, as as each change to the chamber such as replacement (a maintenance action) under a schedule maintenance as set forth above can raise issue of stability of the chamber operations and secure state of a next process, next wafer operation (a post maintenance wafer run), the institution of a mechanism to 
	B) Nor does Moyne explicitly disclose prediction model and preventive maintenance (PM) in terms of
	applying a prediction model to the pre-PM operational data and the post-PM operational data to generate an estimated difference in a product parameter (and adjusting one or more control settings for the plasma processing tool to compensate for the estimated difference in the product parameter)
	Moyne discloses fault detection (FDC) component (para 0031) and model metric (para 0027) expressed with use of vector-implemented models (para 0045) to obtain correlation between input and output and deriving adjustements to control parameter and control sequence to offset any deviation (para 0027) between real-time measurement (para 0026; Fig. 3) and pre-compensate for the estimated difference in the product parameter, when the real-time measurement of a product parameter or chamber configuration relate to chamber pressure, susceptor temperature, RF power, flow reate setting, valve settings, thickness measurement, count measurements SEM, wafer curvature (para 0026) in accordance to R2R or W2W runs (para 0029).
	Metrology data both originating from a pre-process capture and post-process capture can be used for learning on diagnosis or prognosis as set forth per Moyne with use of adaptive model or non-adaptive models (para 0031, 0040, 0050) where input to the models include real-time measurements to be correlated to identify drifts and deviation (para 0026, 0027, 0030) against output by the model
	Based on operational information from successive wafer runs associated with a pre-maintenance stage and a post-maintenance stage for certifying that process and equipment following a maintenance action can result in stable operational state or in accordance with specifications per a post-process testing as set forth in rationale A from above, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analytic model on wafer tools and equipment for  efficient preventive maintenance in Moyne so that, based on drift effects and disparity of results between various wafer to wafer operational measurements, a prediction model is applied to wafer operational data inclusive of both pre-PM operational data – pre-maintenance metrology as per  - and post-PM operational data – post maintenance metrology per Kurasawa - as set forth in (*) from above to generate an estimated difference from comparing product parameters in the sense that correlation insights, and model derived results would be used for adjusting one or more control settings for the plasma processing tool, compensating effect of physical parameter difference and process drifts, because
	realtime measurement associated with wafer-to-wafer or run-to-run scheme (R2R or W2W) entails metrology analytics that helps expose inter-chamber, inter-wafer differences, deviations or unstable behavior respective to each wafer run or pertinent parameter responses such as via implementation of learning models, where assessing process parameters and physical properties correctness or compliancy against pre-established expectations or specifications would require real-time data recapture for verification due to potential fault or unexpected drifting resulting from configuration changes – e.g. per a maintenance action - and wafer setting; such that when wafer tools and chamber components are subjected to a preventive maintenance (replacement of parts) as set forth above, verification against specifications coupled with re-application of analytics to captured information construed via formation of pre-PM metrology as well as post-PM metrology  representing respectively real-time operational state prior to one maintenance action and after such action, possibility to detect a post-PM fault can not only correct operational state of the wafer tools and associated resources underlying the PM scheduling, averting ill-maintained resources from being integrated with equipment and manufacturing processes, but would also afford – via analytics of predictive models - timely identification discrepancies in a settings, parametric arrangements and tools meeting its intended purposes or specifications, -- per effect of compensating any effect of deviation and drifts against expections-  thereby reducing overall cost, improving efficiency of processes and durability of 
	As per claim 2, Moyne discloses method of claim 1, wherein the measuring is performed using one or more sensors associated with (para 0026) the plasma processing tool.
	As per claim 3, Moyne discloses method of claim 2, wherein the one or more sensors are located outside a process chamber (sensor data … RF forward power, RF reflected power … throttle valve setting (e.g. chamber exhaust vacuum pump – paara 0026) for the plasma processing tool, inside the process chamber (sensor data … chamber pressure – para 0026), or both outside and inside the process chamber.
	As per claim 5, Moyne discloses method of claim 1, wherein the one or more control settings are configured to adjust process parameters (e.g. automatically adjust … process recipe – para 0032; adaptive VM model … used to adjust … recipe parameters – para 0059; adjusts PLS offsets … incremental reformulation – para 0065) for a process chamber for the plasma processing tool.
	As per claim 7, Moyne discloses method of claim 5, wherein the one or more control settings are associated with at least one of microwave (MW) power, radio frequency (RF) power (para 0026), gas chemistry flows, direct current (DC) biases, chamber pressure (para 0026), or chamber temperature.
	As per claim 10, Moyne discloses method of claim 1, wherein the prediction model is configured to estimate a critical dimension (CD – see thickness measurement, wafer curvature – para 0026 – Note3: metrology data inclusive of thickness and curvature data being instrumental to fault detecting by a FDC component – para 0027 – reads on critical dimension of a product 
	As per claim 13, Moyne discloses method of claim 1, wherein the prediction model is based upon a determination of control settings (moving window technique …VM model … size of window and relative … data … impact responsiveness of the model - para 0051) that are most sensitive for the product parameter being estimated (refer to claim 1) using the prediction model (see VM model – para 0048-0050).
	As per claim 14, Moyne discloses method of claim 1, wherein the prediction model is based upon a regression on data collected ( regression model – para 0041; different regression methods suah as MLR, PCR, PLS … variability in an input space … impact dimensions of variability in the output space – para 0042; para 0049) in multiple experimental runs of the plasma processing tool.
	As per claim 15, Moyne discloses method of claim 1, further comprising matching one or more control settings (e.g. validated across chambers and manufacturing machines … by … the commonality of variable contributors to the VM models – para 0043; para 0073; command to substitute, translated variables … persistent relationships between variables across chambers – para 0082; metrology variables, trace data types 605 -[Wingdings font/0xE0] top contributors for VM models 618 – Figure 6) across multiple plasma processing tools.
	As per claims 16-18, Moyne discloses does not explicitly disclose (method of claim 1), further comprising, after the PM for the plasma processing tool, 
	repeating the operating, measuring, storing, applying, and adjusting until a target result is achieved for the product parameter; wherein the target result comprises 
	an estimated difference that is within an acceptable difference amount;
after the repeating to determine if the target result for the product parameter is achieved.
	Implementation of VM models to detect deviation and drifts (deviations from target – para 0055; deviation of … parameters from intended values – para 0027; different processing chambers … differences that affect … the VM model – para 0043; drift – para 0065) in Moyne comprise iterative runs of the algorithms coupled with update to the model and reformulatin of the VM equation with adjustement to the prediction model based on relationships between inputs and outputs variability due to changes incurred in respective etch chambers for which metrology information is being utilized to support prediction by the model or for classification purposes (para 0050), all using regression techniques over the adapted model until a quality criterion is met (para 0049); hence regression model in reformulating model equation and regeneration of metrology by way of obtaining correspondence between chamber input and output until a satisfaction criterion is met to mitigate effect of deviation or drift entails regression technique and model iterative runs so that the target result is observed as an estimated difference deemed within an acceptable difference amount; and use of metrology capture, after such iterative model runs or regression techniques to confirm if the target result for the product parameter is achieved.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement per chamber-by-chamber metrology and wafer-by-wafer instantiation according to  a R2R approach in Moyne so that any suspected malfunction or potential fault subequent to a preventive maintenance action – as per rationale A in claim 1 – would be verified with additional diagnostic sequence, including repeating the (plasma) operating, pre, post PM data measuring, metrology storing, deviation/fault detection target result or regression criterion is achieved for the product parameter, the latter determined from measuring the product parameter using a metrology tool after the repeating to determine if the target result for the product parameter is achieved, e.g. an estimated difference for this target being within an acceptable difference or deviation amount; because
	use of successive chamber runs and configured wafer instances for each entails significant product and parameter variability existing between applied input and generated process outputs, and the amount of differences to be investigated via use of pertinent metrology data and regressive use of validation models and algorithms to attain more consistent plasma/chamber operational state across various runs with fault elimination and minimization of recurrent deviation - per the repeated actions of (plasma) operating, pre and post PM data measuring, metrology storing, deviation/fault detection model applying, and (model) re-adjusting – would be progressively attenuated and otherwise reaching a target point where the estimated difference or process result drift evidenced from the regression stages would be deemed within a acceptable range, indicative thereby reliability of process use, propre material adaptation and selection, and stable operational state prior to and after advent of a equipmemt or control change, and improved adaptation that can be made to bolster or rectify a PM planning or parts replacement schedule
 	As per claim 19, Moyne discloses method of claim 1, further comprising performing the preventative maintenance (para 0027).
	As per claim 20, Moyne does not explicitly disclose (method of claim 19), wherein the preventative maintenance comprises at least one of replacing consumable parts, performing clean operations such as a wet clean operation, or pulling and re-sealing vacuum connections.

	Replacement of parts as part of preventive maintenance is shown in Karasawa (para 0014, 0016, 0017; para 0024, 0026, 0027; para 0033, 0035, 0036)
	Hence, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement maintenance of chamber components and etch process equipment in Moyne so that actions prescribed for preventative maintenance comprise at least one of replacing consumable parts – as in Kurasawa - performing chamber cleaning operations as set forth between two etching from above; because
	replacement of plasma tools parts taken at a proper time and for a meaningful reason coupled with well spaced cleaning operations of chamber parts would not only support long term usefulness of the equipment, averting unexpected stoppage of the processes due to ill-maintenance of parts involved, but would also proffer a clean slate to respective etching components encompassed within a chamber according to well prepared physical state made ready for a next etching run, which preclude undesirable effect of (polymer) impurities or contaminations left from earlier etch run.
Claims 4, 6, 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Moyne, USPubN: 2011/0190917 (herein Moyne) in view of Karasawa, USPubN: 2007/0179751 (herein Karasawa), Moslehi et al, USPN: 6,905,578 (herein Moslehi) and Moslehi, USPN: 5,270,222 (herein Moslehi2), further in view of Guha et al, USPubN: 2018/0247798 (herein Guha)
	As per claim 4, Moyne does not explicitly disclose ( method of claim 2), wherein the one or more sensors comprises an optical emission spectrometry (OES) sensor.

	Thus, based on the amount of illumination and energy provided from heat to support chamber operation and associated sensor capture in Moyne, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Moyne’s metrology capture and sensors therefor so that capture of plasma dynamics, energy or gas state would include one or more sensors operating as an optical emission spectrometry (OES) type sensor as set forth in Guha; because
	dynamic state or real-time properties associated with gas, heat, energy power in relation to material, positioning of chamber elements undergoing effect of energy being sensed with OES can contribute to immediate capture of optically emitted data being sensed in support formation of spectrometric portion of a metrology which can be analyzed to improve internal dynamics and component or process state such as gas, heat, pressure, electrical bias and plama composition in support for diagnosis or corrective endeavor associated with chamber/reactor based additive manufacturing.
	As per claim 6, Moyne does not explicitly disclose (method of claim 5), wherein the adjusting comprises adjusting a plurality of control knobs for the plasma processing tool.
	Similar to Moyne use vector prediction models to overcome drifts and deviation by wafer-to-wafer runs, vector compensation model is shown in Guha (Fig. 6, 7A, 9; para 0007) where ML insights derived from the compensation model (e.g. chamber variations or physical 
	As controls for a chamber operation and internal state can be programmatic, equipment-based, wirelessly conducted and physically implemented, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement sensor-based formation of metrology data and analytics model associated therewith in Moyne’s diagnosis and maintenance approach, so that determined adjustment as a result from the analysis and correlation algorithms (vector-based, or predictive model for difference compensation) would be directed for adjusting physical controls from at least one plurality of control knobs for the plasma processing tool, the control knobs adjustements per Guha’s compensation model approach from above; because
	knobs adjust or manual tuning based thereon (knob adjust motion) can compensate for any operational discrepancies or overcome any drifts observed from internal ambient state and process-related material, components, settings relevant to captured wafer/chamber runtime behavior, where manual tuning using a physical knob can be performed in real-time by expediency of a operator direct action (knob adjusting) endowed the operator with visual, audible, tactile contact and live perception with any degree desired for controlling of a process or settings thereof.
	As per claim 11.
Claims 8-9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Moyne, USPubN: 2011/0190917 (herein Moyne) in view of Karasawa, USPubN: 2007/0179751 (herein Karasawa), Moslehi et al, USPN: 6,905,578 (herein Moslehi) and Moslehi, USPN: 5,270,222 (herein Moslehi2), further in view of Surana et al, USPubN: 2005/0032459 (herein Surana)
	As per claims 8-9, Moyne does not explicitly disclose ( method of claim 1), 
	wherein the first and second test wafers comprise a blanket wafer having one or more material layers.
	wherein the one or more material layers comprise at least one of a silicon oxide layer or a polysilicon layer.
	Semiconductor wafer fabrication and layer by layer processing and qualifying is shown in Surana; that is, Surana discloses tool qualification and metrology (e.g. para 0057,0059) used in association with modifying a process recipe related to semiconductor wafer process (see Abstract; para 0007-0008) using in-situ sensors for process-qualifying the tool (para 0025, 0040-0041), for polishing the wafer platen (Fig. 5) or for implementing maintenance determination based on drifts and tool wear(Fig. 3; para 0043) where a blank wafer (para 0050) can be used as initial setting with in-situ metrology for qualifying, and where process layer include material such a silicon dioxide (para 0005, 0031); e.g. for oxide polishing.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement preventive maintenance of wafer tools using metrology sensor and drift analysis in Moyne analytics so that processing and consolidating first and second test wafers (of a semiconductor additive fabrication) would make use of a blanket wafer – per Surana method - having one or more material layers wherein the one 
	material type and properties or its intrinsic response to chamber irradiation, combined with initial settings of a blanket wafer instance when formulated as input into a analytic tool or diagnostic supporting model can provide physical attribute as parametric impact to be consider in configuring wafer runs and metrology settings, notably when a blanket wafer fundamentally represents initial and generalized layered material or substrate that can be indexed and accordingly formulated into mathematical abstractions or expression of a diagnosis model, wafer-by-wafer metrology validation or wafer tool certification procedure, or equipment state or process qualification algorithm, the likes of which adapted in a preventive maintenance endeavor and process diagnostic infrastructure in support for detection of process faults or equipment in need for repair, or the generating of most appropriate parametric control adjustments (e.g. on basis of inter-product or wafer deviations caused by response discrepancies of the selected material -  such as silicon oxide type) and/or rendering of preventive maintenance decision to address any flaws being diagnosed via metrology analytics and instances of learning models and correlative experimentation techniques.
Claims 12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Moyne, USPubN: 2011/0190917 (herein Moyne) in view of Karasawa, USPubN: 2007/0179751 (herein Karasawa), Moslehi et al, USPN: 6,905,578 (herein Moslehi) and Moslehi, USPN: 5,270,222 (herein Moslehi2), further in view of Johnson et al, USPubN: 2006/0006139 (herein Johnson) 
	As per claim 12, Moyne does not explicitly disclose (method of claim 1), wherein the prediction model is based at least in part upon optical emission spectrometry (OES) wavelengths associated with etchants, passivates, or etch by-products associated with the process.
wavelength region selection associated with a first plasma emission from a first etch by product and a second wavelength region is selected based on another plasma emitting region, such that plurality of plasma emission regions can be correlated ato study dynamics of the time division process (Fig. 3-6). 
	Therefore, based on use of VM model to support fault detection and design error regression study in Moyne (para 0041-0042) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement emission of plasma region associated with run-by-run process and metrology-based analytics in Moyne so that analytic model effecting prediction of process behavior as experimented as deviation or fault detection models would be configured with in-situ OES type sensors and capture of plasma responses in terms of vector formulation and mathematical settings based in part on optical emission spectrometry (OES) wavelengths associated with etch by-products – as set forth in Johnson - associated with the wafer process being monitored; because
	selection of a given plasma emission corresponding to a OES wavelength among other plasma emission regions in accordance to etch-by-product emission capture as set forth above would enable analytic heuristics to correlate significance between state and amount of plasma emission regions in order to derive consistency among plasma region responses or correspoinding deviation against pre-established optical emission norms, the latter provided as feedback to derivation of insights supportive of a diagnosis or suggestive of a corrective action directed at the plasma process bearing direct impact from the very material and chamber settings 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 23, 2022